DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/15/2022 has been entered. An action on the RCE follows. 
Response to Arguments
Applicant’s reply filed on 11/15/2022 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 4, 6-7, 9-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 2018/0151579 A1; hereafter Liu).


    PNG
    media_image1.png
    574
    802
    media_image1.png
    Greyscale

Regarding claim 1, Liu discloses an integrated circuit (IC) comprising (Fig 2B): 
a semiconductor substrate ( Fig 2B, substrate 104, Para [ 0015]) including a logic region (logic region 1041, Para [ 0027]) and a memory cell region (104b region, Para [ 0015]) separated by an isolation structure (isolation structure 106, Para [ 0041]), wherein the isolation structure (106) extends into a top surface of the semiconductor substrate (104) and comprises dielectric material (Para [ 0044]); 
a logic device on the logic region (1041 logic region, Para [ 0027]); 
a memory device (embedded memory 108 in 104b region, Para [ 0015,0032]) on the memory cell region (104b region), wherein the memory device (embedded memory 108 in 104b region, Para [ 0015,0032]) includes a first select gate electrode (select gate 150, Para [ 0025]);
a dummy select gate structure (dummy select gate 120) made of conductive material disposed on the isolation structure (106), wherein an upper surface of the dummy select gate structure (120) and an upper surface of the first select gate electrode (150) have equal heights as measured from the top surface of the semiconductor substrate (substrate 104); 
a dummy control gate structure (dummy control gate 116, Para [ 0034]) disposed on the isolation structure (106), wherein the dummy control gate structure (dummy control gate 116, Para [ 0034]) has an inner sidewall facing the memory cell region (embedded memory 108 in 104b region);
 and a sidewall spacer ( gate spacer 124, Para [ 0041]) along the inner sidewall of the dummy control gate structure (116) and disposed on the isolation structure (106), wherein the sidewall spacer  ( gate spacer 124, Para [ 0041]) has an inner sidewall facing the memory cell region  (embedded memory 108 in 104b region); 
and wherein the dummy select gate structure (dummy select gate 120) is disposed along the inner sidewall of the sidewall spacer (124) and disposed on the isolation structure (106).  

Regarding claim 2, Liu discloses the IC of claim 1, further comprising: Liu further discloses a select gate hardmask (208) over the first select gate electrode (150); a dummy hardmask (206) over the dummy select gate structure (120); and wherein an upper surface of the select gate hardmask (208) and an upper surface of the dummy hardmask (206) have equal heights as measured from the top surface of the semiconductor substrate (104). 

Regarding claim 4, Liu discloses the IC of claim 1, Liu further discloses further comprising: a dummy control gate structure  ( dummy control gate 116, Para [ 0034]) disposed on the isolation structure (106), wherein the dummy control gate structure  ( dummy control gate 116, Para [ 0034]) has an inner sidewall facing the memory cell region ( 104b region); a sidewall spacer ( gate spacer 124, Para [ 0041]) along the inner sidewall of the dummy control gate structure ( dummy control gate 116, Para [ 0034]) and disposed on the isolation structure (106), wherein the sidewall spacer  ( gate spacer 124, Para [ 0041]) has an inner sidewall facing the memory cell region ( 104b region); and wherein the dummy select gate structure ( dummy control gate 116, Para [ 0034]) is disposed along the inner sidewall of the sidewall spacer ( gate spacer 124, Para [ 0041])  and disposed on the isolation structure (106). 

Regarding claim 6, Liu discloses the IC according to claim 2, Liu further discloses wherein the memory device comprises: first and second individual source/drain regions (source/drain 126, Para [ 0028]) in the semiconductor substrate (104);
a common source/drain region ( common source/drain 128, Para [ 0059])  in the semiconductor substrate (104), laterally spaced between the first and second individual source/drain regions (126), wherein the common source/drain region (128) is separated from the first individual source/drain region (126) by a first channel region (channel 130, Para [ 0021]), and wherein the common source/drain region (128) is separated from the second individual source/drain region (another source/drain 126) by a second channel region (another channel130); an erase gate electrode ( erase gate 144, Para [ 0024]) over the common source/drain region (128); first and second floating gate electrodes ( pair floating gate 134, Para [ 0022]) respectively over the first and second channel regions (130); first and second control gate electrodes (138) respectively overlying the first and second floating gate electrodes ( floating gate 134, Para [ 0022]); and the first select gate electrode (150) and a second select gate electrode (another 150) respectively on the first and second channel regions (130), and laterally spaced from the common source/drain region (128) respectively by the first and second floating gate electrodes (134).  

Regarding claim 7, Liu discloses the IC according to claim 6, Liu further discloses further comprising: a control gate hardmask (208) over the first control gate electrode (control gate 138); and wherein an upper surface of the control gate hardmask (208) and an upper surface of the dummy hardmask (206) have equal heights as measured from the top surface of the semiconductor substrate (104).
  
Regarding claim 9, Liu discloses an integrated circuit (IC), comprising (Fig 2B): 
a memory device (embedded memory 108 in 104b region, Para [ 0015,0032]), comprising:
 first and second individual source/drain regions ( source/drain 126, Para [ 0028]) disposed in a semiconductor substrate ( substrate 104);
a common source/drain region (common source/drain 128, Para [ 0059]) in the semiconductor substrate ( 104), laterally spaced between the first and second individual source/drain regions (126), wherein the common source/drain region (128) is separated from the first individual source/drain region (126) by a first channel region ( channel 130, Para [ 0021]), and wherein the common source/drain region ( common source/drain 128, Para [ 0059]) is separated from the second individual source/drain region (126) by a second channel region (130); an erase gate electrode (144) over the common source/drain region (128);
 first and second floating gate electrodes (floating gate 134, Para [ 0022]) respectively over the first and second channel regions ( 130); first and second control gate electrodes ( control gate 138, Para [ 0022]) respectively overlying the first and second floating gate electrodes (134); and
 a first select gate electrode (150) and a second select gate electrode (Another 150) respectively over the first and second channel regions (130), and laterally spaced from the common source/drain region (common source/drain 128, Para [ 0059]) respectively by the first and second floating gate electrodes (134); an isolation structure ( isolation structure 106, Para [ 0036]) extending into a top surface of the semiconductor substrate (104) and laterally separating the memory device (embedded memory 108 in 104b region, Para [ 0015,0032]) from a logic device ( region 1041, Para [ 0027]), the isolation structure comprising dielectric material ( Para [ 0044]); and a dummy select gate structure (dummy select gate 120, Para [ 0041]) made of conductive material disposed on the isolation structure (106), wherein an upper surface of the dummy select gate structure (dummy select gate 120) and an upper surface of the first select gate electrode (select  gate 150) have equal heights as measured from the top surface of the semiconductor substrate (104). 
 
Regarding claim 10, Liu discloses the IC of claim 9, Liu further discloses further comprising: a select gate hardmask (208) over the first select gate electrode (150); a dummy hardmask (206) over the dummy select gate structure (120); and wherein an upper surface of the select gate hardmask (208) and an upper surface of the dummy hardmask (120) have equal heights as measured from the top surface of the semiconductor substrate (104).  

Regarding claim 11, Liu discloses the IC according to claim 9, Liu further discloses further comprising: a control gate hardmask (210) over the first control gate electrode (138); a dummy hardmask (206) over the dummy select gate structure (120); and wherein an upper surface of the control gate hardmask (210) and an upper surface of the dummy hardmask have equal heights as measured from the top surface of the semiconductor substrate. 
 
Regarding claim 12, Liu discloses the IC of claim 9, Liu further discloses wherein the isolation structure (106) comprises a dielectric material ( Para [ 0044]) that is continuous between a bottom surface of the isolation structure and a top surface of the isolation structure (106). 
 
Regarding claim 13, Liu discloses the IC of claim 12, Liu further discloses wherein the top surface of the isolation structure (106) is raised relative to the top surface of the semiconductor substrate (104).  

Regarding claim 14, Liu discloses the IC of claim 9, Liu further discloses further comprising: a dummy control gate structure ( dummy control gate 116, Para [ 0034])  disposed on the isolation structure (106), wherein the dummy control gate structure ( dummy control gate 116, Para [ 0034])  has an inner sidewall facing the memory device ( 104b region); an innermost sidewall spacer  ( gate spacer 124, Para [ 0041]) along the inner sidewall of the dummy control gate structure ( dummy control gate 116, Para [ 0034])  and disposed on the isolation structure (106), wherein the innermost sidewall spacer  ( gate spacer 124, Para [ 0041]) has an inner sidewall facing the memory device ( 104b region); and wherein the dummy select gate structure (dummy select gate 120) is disposed along the inner sidewall of the innermost sidewall spacer (124) and disposed on the isolation structure (106). 
 
Regarding claim 16, Liu discloses the IC according to claim 14, Liu further discloses further comprising: a boundary spacer ( boundary spacer 114) along an outer sidewall of the dummy control gate structure ( dummy control gate 116, Para [ 0034]), where the boundary spacer (114) has a cross-section that is generally triangular ( Fig 2B).  

Regarding claim 17, Liu discloses an integrated circuit (IC) comprising ( Fig 2B): 
a semiconductor substrate (substrate 104) including a logic region (logic region 1041, Para [ 0027]) and a memory cell region (104b region, Para [ 0015,0032]) separated by an isolation structure (isolation  structure 106, Para [ 0041]), wherein the isolation structure (isolation  structure 106, Para [ 0041]) extends into a top surface of the semiconductor substrate (104) and comprises dielectric material (Para [ 0044]);
a logic device on the logic region  (1041 logic region, Para [ 0027]);
a memory device (embedded memory 108 in 104b region, Para [ 0015,0032]) on the memory cell region (104b region), wherein the memory device (embedded memory 108 in 104b region, Para [ 0015,0032]) includes a first select gate electrode (select gate 150, Para [ 0025]) and a first floating gate electrode ( floating gate 134)  that are laterally spaced apart from one another over the top surface of the semiconductor substrate (104), wherein the first select gate electrode  (select gate 150, Para [ 0025]) and the first floating gate electrode (134) are disposed between a common source/drain region (128) and a first individual source/drain region ( source/drain 126, Para [ 0042]) that are disposed in the semiconductor substrate (104); and 
a dummy select gate structure (dummy select gate 120) disposed on the isolation structure (106), wherein the dummy select gate structure (dummy select gate 120)  is made of the same material as the first select gate electrode  (select gate 150, Para [ 0025]) and wherein an upper surface of the dummy select gate structure  (dummy select gate 120) and an upper surface of the first select gate electrode (150)  have equal heights as measured from the top surface of the semiconductor substrate (104).  

Regarding claim 18, Liu discloses the IC of claim 17, Liu further discloses further comprising: a dummy control gate structure ( dummy control gate 116, Para [ 0034]) disposed on the isolation structure (106), wherein the dummy control gate structure ( dummy control gate 116, Para [ 0034])  has an inner sidewall facing the memory cell region ( 104b region); a sidewall spacer ( gate spacer 124, Para [ 0041])  along the inner sidewall of the dummy control gate structure ( dummy control gate 116, Para [ 0034])  and disposed on the isolation structure (106), wherein the sidewall spacer ( gate spacer 124, Para [ 0041]) has an inner sidewall facing the memory cell region  ( 104b region); and wherein the dummy select gate structure  (dummy select gate 120) is disposed along the inner sidewall of the sidewall spacer (124) and disposed on the isolation structure (106). 
 
Regarding claim 20, Liu discloses the IC according to claim 18, Liu further discloses further comprising: a boundary spacer  ( boundary spacer 114, Para [ 0076])  along an outer sidewall of the dummy control gate structure ( dummy control gate 116, Para [ 0034]), where the boundary spacer ( boundary spacer 114) has an outer sidewall that is angled at an angle of other than ninety degrees relative to a plane corresponding to the top surface of the semiconductor substrate (104).  


Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
a dielectric layer over the isolation structure, the dielectric layer comprising an uppermost surface and a recessed upper surface, the uppermost surface being level with the upper surface of the select gate hardmask and the recessed upper surface being below the uppermost surface; and an inter-layer dielectric (ILD) layer disposed over the recessed upper surface and having an upper surface that is level with the uppermost surface of the dielectric layer.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the sidewall spacer comprises: an outer oxide layer along the inner sidewall of the dummy control gate structure; a nitride layer along an inner sidewall of the outer oxide layer; and an inner oxide layer along an inner sidewall of the nitride layer, the inner oxide layer having an inner sidewall that contacts an outer sidewall of the dummy select gate structure.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
a liner layer extending along outer sidewalls of the first and second select gate electrodes; and additional outermost sidewall spacers disposed along outer sidewalls of the liner layer, wherein outer sidewalls of the additional outermost sidewall spacers are substantially aligned to inner edges of the first and second individual source/drain regions
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the innermost sidewall spacer comprises: an outer dielectric layer along the inner sidewall of the dummy control gate structure; a nitride layer along an inner sidewall of the outer dielectric layer; and an inner dielectric layer along an inner sidewall of the nitride layer, the inner dielectric layer having an inner sidewall that contacts an outer sidewall of the dummy select gate structure.

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:

wherein the sidewall spacer comprises: an outer dielectric layer along the inner sidewall of the dummy control gate structure; a nitride layer along an inner sidewall of the outer dielectric layer; and an inner dielectric layer along an inner sidewall of the nitride layer, the inner dielectric layer having an inner sidewall that contacts an outer sidewall of the dummy select gate structure.  

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein the logic device includes a conductive logic gate electrode, wherein an upper surface of the conductive logic gate electrode has a second height as measured from the top surface of the semiconductor substrate, the second height being less than each of the equal heights.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898